         Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK
                               BUFFALO DIVISION

_______________________________
Carlanda D. Meadors, an                    )
Individual, et. al.,                       )
                                           )        Case No. 21 CV 982 JLS
                      Plaintiffs,          )
                                           )        INTERVENOR-APPELLANT’S
vs.                                        )        DESIGNATION OF THE RECORD
                                           )
Erie County Board of Elections             )
                                           )
                      Defendant.           )
       And                                 )
                                           )
India Walton, and individual               )
                                           )
                      Defendant-Intervenor )
___________________________________ )

                             INDEX TO RECORD ON APPEAL
                 District Court (WDNY) Docket Record, Case No. 21 CV 982
                 A copy of the complete district court docket sheet is attached.
  Intervenor-Appellant, India B. Walton hereby designates the following documents from the
                                    docket of this matter.



                                                                                     District
  Item         Date
                                          Docket Description                       Court Docket
 Number        Filed
                                                                                       No.
    1       08/30/2021 COMPLAINT against Erie County Board of                           1
                       Elections, filed by Carlanda D. Meadors, Leonard A.
                       Matarese, Jomo D. Akono.(SG) (Entered:
                       08/30/2021)
    2       08/30/2021 MOTION for Temporary Restraining Order by Jomo                   2
                       D. Akono, Leonard A. Matarese, Carlanda D.
                       Meadors.(SG) (Entered: 08/30/2021)
    Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 2 of 8




3    08/30/2021 MEMORANDUM in Support re 2 MOTION for                    3
                Temporary Restraining Order filed by Jomo D.
                Akono, Leonard A. Matarese, Carlanda D. Meadors.
                (SG) (Entered: 08/30/2021)
4    08/30/2021 MOTION to Expedited Hearing by Jomo D. Akono,            4
                Leonard A. Matarese, Carlanda D. Meadors.(SG)
                (Entered: 08/30/2021)
5    08/30/2021 DECLARATION signed by Bryan Sells                        5
                re 4 MOTION to Expedite filed by Jomo D. Akono,
                Leonard A. Matarese, Carlanda D. Meadors. (SG)
                (Entered: 08/30/2021)
6    08/30/2021 ORDER granting Plaintiffs' 4 motion to expedite.         6
                The plaintiffs shall serve their motion and a copy of
                this order on counsel for the defendant no later than
                August 31, 2021. Defendant's response is due by
                September 2, 2021 at 4:00 PM. Motion Hearing set
                for September 3, 2021 at 10:30 AM in the
                Chautauqua Courtroom, US Courthouse, 2 Niagara
                Square, Buffalo, NY 14202-3350 before Hon. John
                L. Sinatra, Jr. Signed by Hon. John L. Sinatra, Jr. on
                8/30/2021. (KLH) (Entered: 08/30/2021)
7    09/01/2021 AFFIDAVIT of Service for Order with all motion           7
                papers and commencement documents served on Erie
                County Board of Elections on August 31, 2021, filed
                by Jomo D. Akono, Leonard A. Matarese, Carlanda
                D. Meadors. (Callocchia, Frank) (Entered:
                09/01/2021)
8    09/01/2021 AFFIDAVIT of Service for All motion and                  8
                commencement documents served on Michael A.
                Siragusa, Erie County Attorney, Counsel for
                Defendant Erie County Board of Elections on August
                31, 2021, filed by Jomo D. Akono, Leonard A.
                Matarese, Carlanda D. Meadors. (Callocchia, Frank)
                (Entered: 09/01/2021)
9    09/01/2021 AFFIDAVIT of Service for Order with all motion           9
                papers and commencement documents served on
                Jeremy C. Toth, First Assistant Erie County Attorney,
                Counsel for Defendant Erie County Board of
                Elections on August 31, 2021, filed by Jomo D.
                Akono, Leonard A. Matarese, Carlanda D. Meadors.
                (Callocchia, Frank) (Entered: 09/01/2021)
     Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 3 of 8




10    09/01/2021 AFFIDAVIT of Service for Order with all motion          10
                 papers and commencement documents served on
                 Michael A. Siragusa, Erie County Attorney, Counsel
                 for Defendant Erie County Board of Elections on
                 August 31, 2021, filed by Jomo D. Akono, Leonard
                 A. Matarese, Carlanda D. Meadors. (Callocchia,
                 Frank) (Entered: 09/01/2021)
11    09/01/2021 Emergency MOTION to appear pro hac vice ( Filing        11
                 fee $ 200 receipt number 0209-4347468.) by Jomo D.
                 Akono, Leonard A. Matarese, Carlanda D. Meadors.
                 (Attachments: # 1 Exhibit Petition for attorney
                 admission, # 2 Exhibit Sponsoring Attorney
                 Affidavit, # 3 Exhibit Attorney's Oath, # 4 Exhibit
                 Civility Oath, # 5 Exhibit Attorney Database and
                 Electronic Case Filing Registraiton Form, # 6 Exhibit
                 Certificate of Good Standing)(Callocchia, Frank)
                 (Entered: 09/01/2021)
12    09/01/2021 TEXT ORDER granting 11 emergency motion to              12
                 appear pro hac vice, as to attorney Bryan L. Sells.
                 Issued by Hon. John L. Sinatra, Jr. on 9/1/2021.
                 (KLH)

                   -CLERK TO FOLLOW UP- (Entered: 09/01/2021)
13    09/01/2021 NOTICE of Appearance by Jeremy C. Toth on behalf        13
                 of Erie County Board of Elections (Toth, Jeremy)
                 (Entered: 09/01/2021)
14    09/02/2021 AFFIDAVIT of Service for Affidavit of                   14
                 Service Order with motion papers and
                 commencement documents served on New York State
                 Attorney General on September 1, 2021, filed by
                 Jomo D. Akono, Leonard A. Matarese, Carlanda D.
                 Meadors. (Callocchia, Frank) (Entered: 09/02/2021)
15    09/02/2021 AFFIDAVIT in Opposition re 2 MOTION for                 15
                 Temporary Restraining Order filed by Erie County
                 Board of Elections. (Attachments: # 1 Exhibit B -
                 List of Candidates in Erie County, # 2 Exhibit C -
                 Newspaper Articles, # 3 Exhibit E - Declaration of
                 Attorney from State BOE, # 4 Exhibit F - Federal
                 Orders, # 5 Exhibit G - 2021 NYS political calendars,
                 # 6 Exhibit H - Verified Petition in State Court,
                 # 7 Memorandum in Support Memo of Law in
                 Opposition to Application for TRO, # 8 Certificate of
                 Service)(Toth, Jeremy) (Entered: 09/02/2021)
     Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 4 of 8




16    09/02/2021 MOTION Intervene by India B Walton.                     16
                 (Attachments: # 1 Motion to Intervene, # 2 Exhibit A,
                 # 3 Exhibit B, # 4 Affidavit Inda B. Walton)(Cooney,
                 Sean) (Entered: 09/02/2021)
17    09/02/2021 MOTION to Expedite Hearing for Motion to                17
                 Intervene by India B Walton. (Attachments:
                 # 1 Affidavit, # 2 Text of Proposed Order)(Cooney,
                 Sean) (Entered: 09/02/2021)
18    09/02/2021 MEMORANDUM in Opposition re 2 MOTION for                18
                 Temporary Restraining Order filed by India B
                 Walton. (Cooney, Sean) (Entered: 09/02/2021)
19    09/02/2021 CONTINUATION OF EXHIBITS by Erie County                 19
                 Board of Elections. to 15 Affidavit in Opposition to
                 Motion,, EXHIBIT C - Independent Nominating
                 Petition filed by Erie County Board of Elections.
                 (Toth, Jeremy) (Entered: 09/02/2021)
20    09/02/2021 ANSWER to 1 Complaint by India B                        20
                 Walton.(Cooney, Sean) (Entered: 09/02/2021)
21    09/02/2021 CONTINUATION OF EXHIBITS by Erie County                 21
                 Board of Elections. to 15 Affidavit in Opposition to
                 Motion,, EXHIBIT A Bill Jacket filed by Erie County
                 Board of Elections. (Attachments: # 1 Exhibit,
                 # 2 Exhibit)(Toth, Jeremy) (Entered: 09/02/2021)
22    09/02/2021 Letter filed by Erie County Board of Elections as to    22
                 Erie County Board of Elections requesting relief from
                 Local Rule 7.1(f). (Toth, Jeremy) (Entered:
                 09/02/2021)
23    09/02/2021 ORDER granting 17 Motion to Expedite. Proposed          23
                 Intervenor India Walton shall serve the motion for
                 expedited hearing and motion to intervene, as well as
                 a copy of this order, on counsel for Plaintiffs and
                 Defendant no later than September 3, 2021 at 10:30
                 a.m. Proposed Intervenor India Walton shall also
                 send courtesy copies by email to counsel for
                 Plaintiffs and Defendant no later than September 2,
                 2021 at 8:00 p.m. Motion hearing set for September
                 3, 2021 at 10:30 am in the Chautauqua Courtroom,
                 US Courthouse, 2 Niagara Square, Buffalo, NY
                 14202-3350 before Hon. John L. Sinatra, Jr. Issued
                 by Hon. John L. Sinatra, Jr. on 9/2/2021. (CJG)
                 (Entered: 09/02/2021)
     Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 5 of 8




24    09/02/2021 NOTICE of Appearance by Frank T. Housh on behalf          24
                 of India B Walton (Housh, Frank) (Entered:
                 09/02/2021)
25    09/03/2021 AMENDED COMPLAINT against All Defendants,                 25
                 filed by Carlanda D. Meadors, Leonard A. Matarese,
                 Jomo D. Akono, Kim P Nixon-Williams, Florence E
                 Baugh. (Attachments: # 1 redline version of first
                 amended complaint)(Sells, Bryan) (Entered:
                 09/03/2021)
26    09/03/2021 Minute Entry for proceedings held before Hon. John        26
                 L. Sinatra, Jr.: Motion Hearing held on 9/3/2021
                 re 2 Motion for Temporary Restraining Order
                 and 16 Motion to Intervene. Court grants Defendant-
                 Intervenor India Walton's motion to intervene in this
                 action. Text order to follow. For reasons stated on the
                 record, the Court grants Plaintiffs' motion for
                 Temporary Restraining Order and, with consent of
                 the parties, converts the Temporary Restraining
                 Order to an Order for Preliminary Injunction. Court
                 transcript will constitute the written decision of the
                 Court. Text Order to follow.

                   Appearances. For plaintiffs: Frank Callocchia and
                   Bryan Sells. For defendant Erie County Board of
                   Elections: Jeremy Toth. For Intervenor-Defendant
                   India Walton: Sean Cooney and Frank Housh. (Court
                   Reporter Bonnie Weber) (KLH) (Entered:
                   09/03/2021)
27    09/03/2021 TEXT ORDER: Defendant-Intervenor India B.                 27
                 Walton's 16 Motion to Intervene is GRANTED. SO
                 ORDERED. Issued by Hon. John L. Sinatra, Jr. on
                 9/3/2021. (KLH) (Entered: 09/03/2021)
28    09/03/2021 TEXT ORDER: Upon consideration of the briefing            28
                 and arguments of counsel, and for good cause shown,
                 it is ordered that the motion for preliminary
                 injunction (Dkt. #2) is GRANTED. Accordingly, the
                 Erie County Board of Elections, along with its
                 officers, agents, servants, employees, attorneys, and
                 all those in active concert with them, are hereby
                 enjoined from enforcing Section 6-158(9) of the New
                 York Election Law against candidate Byron W.
                 Brown and from failing to put his name on the 2021
                 general election ballot as an independent candidate
     Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 6 of 8




                  for the Mayor of Buffalo. The Board of Elections is
                  ordered to place Byron W. Brown on the 2021
                  Election Ballot as an independent candidate for
                  Mayor of Buffalo. IT IS SO ORDERED. Issued by
                  Hon. John L. Sinatra, Jr. on 9/3/2021. (KLH)
                  (Entered: 09/03/2021)
29    09/03/2021 TEXT ORDER: Pursuant to 28 U.S.C. § 2403(b) and        29
                 Federal Rule of Civil Procedure 5.1(b), the Court
                 hereby certifies that a civil action has been filed
                 wherein the constitutionality of N.Y. Election Law §
                 6-158(9) has been questioned. The Clerk of Court is
                 directed to cause the United States Marshals Service
                 to serve a copy of this Text Order upon the State of
                 New York as follows:

                  Attention Michael J. Russo
                  Assistant Attorney General In Charge
                  Main Place Tower Suite 300A
                  350 Main Street
                  Buffalo, NY 14202

                  and

                  Office of the Attorney General
                  The Capitol
                  Albany, NY 12224-0341
                  Attention: A&O/Personal Service

                  Additionally, the Clerk of Court is directed to
                  forward a copy of this Text Order by email to
                  Michael Russo, Assistant Attorney General in
                  Charge, Buffalo Regional Office:
                  Michael.Russo@ag.ny.gov. IT IS SO ORDERED.
                  Issued by Hon. John L. Sinatra, Jr. on 9/3/2021.
                  (KLH)

                  -CLERK TO FOLLOW UP- (Entered: 09/03/2021)
30    09/07/2021 NOTICE OF APPEAL as to 28 Order on Motion for          30
                 TRO,,, by India B Walton. Filing fee $ 505, receipt
                 number 0209-4351369. (Cooney, Sean) (Entered:
                 09/07/2021)
31    09/07/2021 NOTICE OF FILING OF OFFICIAL TRANSCRIPT                31
                 of Proceedings, held on September 3, 2021, before
                 District Judge, the Honorable John L. Sinatra, Jr..
         Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 7 of 8




                      Court Reporter/Transcriber Bonnie S. Weber,
                      Bonnie_Weber@nywd.uscourts.gov. Transcript may
                      be viewed at the court public terminal or purchased
                      through the Court Reporter/Transcriber before the
                      deadline for Release of Transcript Restriction. After
                      that date, it may be obtained through PACER.
                      Redaction Request due 9/28/2021. Redacted
                      Transcript Deadline set for 10/8/2021. Release of
                      Transcript Restriction set for 12/6/2021. (BSW)
                      (Entered: 09/07/2021)
   32     09/07/2021 NOTICE OF APPEAL as to 28 Order on Motion for            32
                     TRO,,, by Erie County Board of Elections, Ralph M.
                     Mohr, Jeremy J Zellner. Filing fee $ 505, receipt
                     number 0209-4352517. (Toth, Jeremy) (Entered:
                     09/07/2021)
   33     09/17/2021 ORDER of USCA as to 32 Notice of Appeal filed by         45
                     Ralph M. Mohr, Erie County Board of Elections,
                     Jeremy J Zellner, 30 Notice of Appeal filed by India
                     B Walton; ORDERED that the motion for a stay of
                     the district court's order granting a preliminary
                     injunction pending appeal is GRANTED. It is further
                     ORDERED that the motion of the Election
                     Commissioner's Association for the State of New
                     York for leave to file an amicus brief is GRANTED.
                     (SG) (Entered: 09/17/2021)


DATED:      Buffalo, New York
            September 21, 2021
                                         s/Sean E. Cooney, Esq.
                                         Sean E. Cooney, Esq
                                         Dolce Firm
                                         Attorney for Defendant-Intervenor India B.
                                         Walton
                                         1260 Delaware Avenue
                                         Buffalo, New York
                                         (716) 852-1888
                                         scooney@dolcefirm.com

TO: Bryan L. Sells, Esq.
    Attorney for Plaintiffs
    The Law Office of Bryan L. Sells, LLC
    P.O. Box 5493
        Case 1:21-cv-00982-JLS Document 46 Filed 09/21/21 Page 8 of 8




      Atlanta, Georgia 31107-0493
      (404) 480-4212
      bryan@bryansellslaw.com

      Frank C. Callocchia, Esq.
      Attorney for Plaintiffs
      Callocchia Law Firm, PLLC
      16 Bidwell Parkway
      Buffalo, New York 14222
      (716) 807-2686
      frank@callocchialaw.com

      Jeremy C. Toth
      First Assistant County Attorney
      Department of Law
      95 Franklin Street
      Buffalo, New York 14202
      (716) 858-2204
jeremy.toth@erie.gov
